 1

 2

 3

!
C

 5

 6

 7

 s                    UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
     JESUS HERNANDEZ,                               Case No. CV 20-10094-JLS(JEM)
ii
                                Petitioner,
12

                           v.                       ORDER ACCEPTING FINDINGS AND
13
                                                    RECOMMENDATIONS OF UNITED
14   GAMBOA,                                        STATES MAGISTRATE JUDGE

15                              Respondent.
16

i~          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
is   records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the
20
     time allowed for Objections. The Court accepts the findings and recommendations of
21

22   the Magistrate Judge.

23          Based on the foregoing, IT IS HEREBY ORDERED:
24
           (1)     Respondent's Motion to Dismiss is GRANTED.
2s
           (2)     Pursuant to Ninth Circuit Rule 22-3(a), the Court hereby REFERS the
26
     Petition to the Ninth Circuit for consideration as an application for leave to file a second
27

2s or successive habeas corpus petition.
           "Petitioner is advised that this referral alone does not constitute compliance with
 2
     Circuit Rule 22-3 and 28 U.S.C. § 2255(h). Petitioner must still file a motion for leave to
 3

 4   proceed in the Court of Appeals and make the requisite showing" to convince the Ninth

 5   Circuit to grant him leave to file this second-or-successive habeas petition." Henderson
 6
     v. Madden, No. LA CV 16-02003-VBF (AGR), 2016 WL 4009873, at *3 n.1, *5-6 (C.D.

     Cal. June 3, 2016)(collecting cases in which Ninth Circuit district courts issued this
 a
     advisement to pro se habeas petitioners). Petitioner is directed to consult this statute
 9

io and Ninth Circuit Rule 22-3 for further information.
I1         (3) The Clerk shall send copies of the Petition and this Order to the Ninth Circuit.
12
     The Clerk also shall mail Petitioner a copy of Ninth Circuit Rule 22-3 and Ninth Circuit
13
     Court of Appeals Form 12, entitled "Application for Leave to File Second or Successive
14
     Petition Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255."
15

16         (4)The Petition is DISMISSED without prejudice to its refiling after Petitioner

17   obtains permission to do so from the Ninth Circuit.
is
           (5) Judgment shall be entered accordingly.
19
            IT IS SO ORDERED.
20
21
     Dated: May 13, 2021
22                                                        JOSE HINE L. STATON
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
